                    IN THE UNITED STATED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

SALISA LUSER HARRISON,                              )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )       Case No. 3:18-cv-388-GNS
                                                    )
RICK WOOLRIDGE, BRIAN TUCKER,                       )       Electronically Filed
ROBERT C. WHITE, MICHAEL SULLIVAN,                  )
STEVE CONRAD, DEE ALLEN, CAREY                      )
KLAIN, DAVID RAY, DAVID ALLEN,                      )
CAROLYN NUNN, and JOHN DOES 1-10,                   )
all individually                                    )
                                                    )
      Defendants                                    )
________________________________________            )

                      ANSWER ON BEHALF OF ROBERT C. WHITE

       Comes the Defendant Robert C. White, by counsel, and for his Answer to Plaintiff’s

Complaint states as follows:

1.     Numerical paragraph 1 is an introduction in Plaintiff’s Complaint and does not contain

any allegations which require a response, however, to the extent a response is required the

LMPD code of ethics referenced speaks for itself.

2.     Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in numerical paragraphs 2 and 3 of Plaintiff’s Complaint and

therefore denies the same.

3.     Defendant denies the allegations contained in numerical paragraph 4 of Plaintiff’s

Complaint.

4.     With respect to the allegations contained in numerical paragraph 5 of Plaintiff’s

Complaint, Defendant specifically denies any allegations of wrongdoing, and with respect to the



                                                1
remainder of the allegations in this paragraph Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations, and therefore denies the same.

5.     Defendant denies the allegations contained in numerical paragraphs 6, 7, 8, 9 and10 of

Plaintiff’s Complaint.

6.     The allegations in numerical paragraphs 11 and 12 of Plaintiff’s Complaint contain legal

conclusions which do not require a response pursuant to FRCP 8(d).

7.     Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in numerical paragraphs 13, 14, 15, 17, 18, 19, 20, 21 and 22 of

Plaintiff’s Complaint and therefore denies the same.

8.     With respect to the allegations contained in numerical paragraph 16 of Plaintiff’s

Complaint, Defendant states that he was employed by Louisville Metro Police Department as

Chief of Police in 2008 and was at all times acting in the scope of his employment.

9.     Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in numerical paragraphs 23, 24 and 25 of Plaintiff’s Complaint and

therefore denies the same.

10.    The allegations contained in numerical paragraphs 26, 27 and 28 of Plaintiff’s Complaint

are legal conclusions and/or characterizations to which no response is required pursuant to FRCP

8(d). To the extent a response is required, Defendant is without knowledge or information

sufficient to form a belief as to the truth of these allegations and therefore denies the same.

11.    In response to the allegations contained in numerical paragraph 29 of Plaintiff’s

Complaint, Defendant states that LMPD properly trained officers which included the SOPs and

that the LMPD SOP’s speak for itself.




                                                  2
12.    In response to the allegations contained in numerical paragraphs 30, 31, 32, 33 and 34

Defendant states that the LMPD SOP’s speak for itself.

13.    Defendant states that LMPD officers are properly trained, however, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

numerical paragraphs 35, 36, 37, 38, 39, 40, 41, 42, 43, and 44 of Plaintiff’s Complaint and

therefore denies the same.

14.    Defendant denies the allegations in numerical paragraph 55 of Plaintiff’s Complaint.

15.    Defendant states that LMPD officers are properly trained, however, Defendant is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

numerical paragraphs 45, 46, 47, 48, 49, 50, 51, 52, 53 and 54 of Plaintiff’s Complaint and

therefore denies the same.

16.    Defendant states that the record speaks for itself and Defendant denies the remainder of

the allegations in numerical paragraphs 56, 57, and 58 of Plaintiff’s Complaint.

17.    Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in numerical paragraphs 59, 60, 61, 64, 65, 69, 70, 71, 72, 73, 74, 75

and 76 of Plaintiff’s Complaint and therefore denies the same.

18.    Defendant denies the allegations in numerical paragraphs 63, 66, 67 and 68 of the

Plaintiff’s Complaint.

19.    With respect to the allegations contained in numerical paragraph 62 of Plaintiff’s

Complaint, Defendant denies any allegations of wrongdoing and is without knowledge or

information sufficient to form a belief as to the truth of the remainder of the allegations

contained therein and therefore denies the same.




                                                 3
20.    Defendant denies the allegations contained in numerical paragraphs 77 and 78 of

Plaintiff’s Complaint.

21.    Defendant states that the allegations contained in numerical paragraph 79 are legal

conclusions which do not require a response pursuant to FRCP 8(d), however, with respect to the

remainder of the allegations or to the extent a response is required, these allegations are denied.

22.    In response to the allegations contained in numerical paragraph 80 of Plaintiff’s

Complaint, Defendant incorporates and restates as if fully set forth herein his responses in

numerical paragraphs 1-21 above.

23.    Defendant states that the allegations contained in numerical paragraphs 81, 82, 83 and 84

are legal conclusions which do not require a response pursuant to FRCP 8(d), however, with

respect to the remainder of the allegations or to the extent a response is required, these

allegations are denied.

24.    Defendant is without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in numerical paragraph 86 of Plaintiff’s Complaint and therefore

denies the same.

25.    Defendant denies the allegations contained in numerical paragraphs 85, 87, 88 and 89 of

Plaintiff’s Complaint.

26.    In response to the allegations contained in numerical paragraph 90 of Plaintiff’s

Complaint, Defendant incorporates and restates as if fully set forth herein his responses in

numerical paragraphs 1-25 above.

27.    Defendant states that the allegations contained in numerical paragraph 91 are legal

conclusions which do not require a response, however, with respect to the remainder of the

allegations or to the extent a response is required, these allegations are denied.



                                                  4
28.       Defendant denies the allegations contained in numerical paragraphs 92, 93, 94, 95 and 96

of Plaintiff’s Complaint.

29.       In response to the allegations contained in numerical paragraph 97 of Plaintiff’s

Complaint, Defendant incorporates and restates as if fully set forth herein his responses in

numerical paragraphs 1-28 above.

30.       The allegations contained in numerical paragraphs 98-105 of Plaintiff’s Complaint under

the heading Count III have been dismissed by this Court in a proceeding Opinion and therefore

do not require a response. To the extent that any response might be required, the allegations are

denied.

31.       All allegations not specifically admitted herein are denied.

32.       This Complaint fails to state a claim upon which relief may be granted.

33.       Statute of limitations.

34.       The injuries and damages claimed in this Complaint were caused in whole or in part by

the actions of a third party.

35.       Plaintiff failed to mitigate any alleged damages.

36.       Particular claims in Plaintiff’s Complaint have been dismissed per Court Order.

37.       Defendant affirmatively pleads any and all applicable immunity defenses, specifically

including qualified and sovereign immunity.

38.       Plaintiff’s actions are barred in whole or in part by Plaintiff’s own actions or inactions.

39.       Defendant reserves her right to file further pleadings and assert additional affirmative

defenses as the proof develops.




                                                    5
       WHEREFORE, the Defendant, Robert C. White, respectfully requests:

       1.      dismissal of Plaintiff’s complaints with prejudice;

       2.      trial by jury;

       3.      costs expended herein; and

       4.      any and all other relief to which he appears reasonably entitled.

                                               Respectfully submitted,

                                               MICHAEL J. O’CONNELL
                                               JEFFERSON COUNTY ATTORNEY

                                               /s/ Kristie B. Walker
                                               KRISTIE B. WALKER
                                               Assistant Jefferson County Attorney
                                               Fiscal Court Building
                                               531 Court Place, Suite 900
                                               Louisville, Kentucky 40202
                                               (502) 574-3225
                                               Counsel for Defendant Robert C. White



                                         CERTIFICATE



        I hereby certify that on July 12, 2019, I electronically filed the foregoing with the clerk of
the court by using the CM/ECF system which will automatically send copies all attorneys of
record.



                                                      /s/ Kristie B. Walker
                                                      Kristie B. Walker




                                                  6
